Title: To George Washington from James Willing, 23 January 1781
From: Willing, James
To: Washington, George


                        

                            
                            May it Please your Excellency
                            Provost Goal New York Jany 23d 1781
                        
                        Impress’d by every sentiment that induces the humane heart, and satisfied of the Justness of the cause in
                            which I’m ingaged; I presume to appeal to your Excellency in my present unfortunate situation, destitute of almost every
                            comfort of life and liable to suffer for the fate of others—I am inform’d that Lt Colo. Rogers is now a Prissonner in
                            Philada Goal, & well satisfied his doom will be mine I most earnestly implore your Excellency to use your
                            influence for his Admission to his parole to come within these Lines on Condition of my being sent out upon the same terms
                            or that your Excellency will give orders for his Releasement and my exchange.
                        I was captur’d the 2d Decr 1778 on my passage from New Orleans and confind on board the Ardent from that time untill the 12 Feby follg in Retaliation for Captn Ourry & for others I remaind in
                            close Confinement untill April, when I obtaind my parole on Long Island untill the 27 July when I was brought to this
                            place where I lay in close confinement and in Irons for Colo. Hamilton untill the 25 Novr followg then releas’d upon parole
                            & Security untill the 6 Inst. when my security was withdrawn and I brought here, what my destiny is God only
                            knows—I am determin’d to bear with fortitude every suffering that can reasonably be inflicted on me provided my Country
                            will do me Justice, at the same time I cannot help assuring your Excellency that my Constitution is much impaird.
                        Humanity and the inclemency of the season induces me to implore you to give such orders respecting Lt Colo.
                            Rogers that he may at last be indulg’d with the full liberty of the Goal and not suffer by close confinement—Major Skinner
                            our Commissary Genl inform’d me that Mr Loring would not exchange me unless he receiv’d a Lt Colo. for me of that I leave
                            you to Judge & being fully satisfied of your humane feelings towards a suffering Countryman and that youll render
                            me every Justice I remain with perfect esteem Your Excellency Most Obt & very hbe st
                        
                        
                            Jas Willing
                        
                    